DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the abbreviation “HFO” renders the claim indefinite because it is unclear what it requires and how it further limits the “blowing agent”.  To overcome this rejection the abbreviation should be replaced with the word or phrase which it represents.  
Claims 2-13 are rejected for depending from indefinite claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein et al. (US 2014/0034756) in view of Yu et al. (US 2014/0171525).
Regarding claim 1, Gantenbein discloses a plastic foam spray gun (par. 38; fig. 8 - element 10) which comprises: 
a housing (fig. 8) having a front (fig. 8 - unlabeled, the portion adjacent the nozzle, 38) and a rear (fig. 8 - unlabeled, the portion having the handle, 18); 
a removable nozzle (38) at the front of the housing (fig. 8); 
a pair of input hoses (fig. 8 - the hoses attached to openings, 22 and 23) for at least one polyol and at least one diisocyanate (par. 6), said pair of input hoses in pressurized fluid communication with the removable nozzle (par. 41),  said pair of input hoses pressurized to a pressure of between 130-250 psi (par. 11), said pair of input hoses receiving at least one "B-side" polyol and at least one "A- side" diisocyanate (par. 8); 
a third input hose (fig. 8 - the hose attached to opening, 25) in fluid communication with a pressurized storage container (par. 41) for at least one catalyst, said at least one catalyst entering the third input hose at a pressure no greater than 250 psi (par. 41, 47 - the third input hose can “dispense pressurized air”; therefore, it is interpreted to be capable of dispensing “at least one catalyst” and a pressure less than 250 psi); 
the addition of the at least one catalyst through the third input hose increasing a shelf life to at least one year for a synthesized polyurethane foam;

a control mechanism for controlling dispensing of said at least one catalyst from said third input hose wherein the control mechanism is a separate trigger (par. 47; fig. 8 - the control mechanism is a separate trigger, 28).
Regarding the limitations that the pressurized storage container is “for at least one catalyst…entering the third input hose” and “increasing a shelf life” of the polyurethane foam, it is noted that each of these limitations is directed to a manner of using the recited apparatus.  As noted in MPEP 2114.II, “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Gantenbein does not disclose an HFO blowing agent for said “A-side” and said “B-side”.  
Yu teaches a polyurethane foam that comprises a polyol and a diisocyanate (par. 7) and a blowing agent (par. 7), and wherein the blowing agent volatilizes and forms bubbles in response to the heat generated when the diisocyanate reacts with the polyol (par. 7).  Yu further teaches that a hydrofluoroolefin (HFO) is a blowing agent with low global warming potential (par. 9). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further included an HFO blowing agent for the “A-side” and “B-side”, as taught by Yu, since this was known to volatilize and form bubbles in response to the heat generated when the “A-side” diisocyanate reacts with the “B-side” polyol.  These bubbles are encapsulated in the foam and produce a foam having a better k-factor (Gantenbein, par. 8).  
claims 2-4, Gantenbein in view of Yu discloses the foam spray gun described regarding claim 1; and further wherein all of the added catalyst is through the third input hose, and wherein all of the added catalyst is at least two different catalysts, and wherein all of the added catalyst is at least three different catalyst.  Again, it is noted that each of these limitations is directed to a manner of using the recited apparatus.  As noted in MPEP 2114.II, “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 5-8, Gantenbein in view of Yu discloses the foam spray gun described regarding claim 1; and further,
wherein said removable nozzle is temperature sensitive changing from a first color to a second color upon a temperature change within said nozzle (par. 47), regarding claim 5.
comprising a high/low pivotable control (42) within said gun, said control within a flow path within said gun and post ingress of said at least one polyol and said at least one diisocyanate (par. 47), regarding claim 6.
comprising a safety lock (48) biased in a locked position (par. 48), said lock positioned on a front face of said pivotable trigger for controlling dispensing of said at least one polyol and said at least one diisocyanate (fig. 9), regarding claim 7.
wherein said pair of input hoses are upwardly canted to enter said gun from on top of the housing of said gun (fig. 8), regarding claim 8.  
Regarding claims 9-13, Gantenbein in view of Yu discloses the foam spray gun described regarding claim 1; and further wherein, 
the at least one catalyst comprises a tertiary amine catalyst.
the at least one catalyst is not sterically hindered.
the at least one polyol is a polyether polyol.
the at least one polyol is an autocatalytic amine-containing polyol.
a concentration of water loading level is about 2 weight percent.
Each of these claims further limits elements of claim 1 that are not positively recited by claim 1, but which are only recited within functional limitations to the spray gun (e.g., the storage container and third input hose are limited in that they must be capable of containing the catalyst).  The storage container and third input hose are capable of containing a tertiary amine catalyst and a catalyst that is not sterically hindered since they are disclosed as being capable of containing a pressurized gas or liquid (par. 41).  The spray gun is capable of use with a polyether polyol or an autocatalytic amine-containing polyol since it is disclosed as being capable of being used with any polyol (par. 21).  The spray gun is capable of use with a concentration of water loading level of about 2 weight percent since it is disclosed as being capable of use with fluids (par. 13).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wheeler et al. (US 2002/0137871), Armes et al. (US 9,546,037), Heckert et al. (US 2017/0157628), Swab et al. (US 20100065130), Hammerlund (US 2015/0085601), and Merchant (US 7,744,019) all teach foam spray guns having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752